Citation Nr: 0813377	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The veteran's claims file is in the 
jurisdiction of the VA Regional Office in Chicago, Illinois.

By a November 4, 2004 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a June 2007 Memorandum Decision, 
the Court vacated and remanded this appeal for reasons and 
bases explaining the Board's decision.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  The evidence of record does not show credible supporting 
evidence of the claimed inservice stressors. 

3.  The veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown. 


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letters dated in September 2000, August 2001, and 
January 2002 advised the veteran of the foregoing elements of 
the notice requirements.  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the U.S. 
Marine Corps from January 1968 to January 1972.  The 
veteran's service personnel records noted that he was 
stationed in the Republic of Vietnam from January 1969 to 
August 1970.  During his tour of service in Vietnam, the 
veteran's service personnel records listed his principal duty 
as a radio operator, and noted that he was in the 
Communication Company, 5th Communication Battalion, FMF.  A 
review of his service medical records is silent as to any 
treatment for combat-related injuries or any psychiatric 
complaints or treatment.

Post-service private treatment records from March 1997 
through May 1997 revealed diagnoses of PTSD.  A March 1997 
private psychiatric evaluation diagnosed rule out bipolar 
disorder-mixed and post-traumatic stress syndrome.  An April 
1997 private psychiatric evaluation diagnosed "post-
traumatic stress disorder (Vietnam related)."  A May 1997 
private psychiatric evaluation diagnosed major depressive 
disorder not otherwise specified, and provisional PTSD by 
uncorroborated history.

In October 2001, the veteran underwent a VA PTSD examination.  
The VA examiner diagnosed chronic PTSD, and the examiner 
related the veteran's PTSD to his experiences inservice.  
Specifically, the examiner noted that "a significant portion 
of [the veteran's] difficulties adjusting are most likely due 
to the symptoms he has following on exposure to combat in 
Vietnam."

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) he was exposed to rocket attacks and an 
ammunition dump explosion while assigned to a location 
designated as "Hill 327"; (2) he was exposed to mortar 
attacks while at the Marine Corps compound at China Beach; 
(3) he cared for the wounded and performed graves 
registration; and (4) his friend was killed.  The veteran has 
also alleged that he engaged in combat with the enemy.  
Specifically, he stated that performed approximately 12 to 14 
patrols over a four-month period from March 1969 to June 
1969.  He also explained that he and one other radio operator 
were exposed to combat, but that the veteran did not know the 
other radio operator's name.

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  A mere assertion of 
combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki, 6 Vet. App. at 91 (mere 
presence in a combat zone is not sufficient to establish 
combat service).  Gaines v. West, 11 Vet. App. 353 (1998) 
(the Board is not required to accept the veteran's assertions 
that he engaged in combat with the enemy).  

A review of the evidence does not show that the veteran 
engaged in combat with the enemy.  The veteran's report of 
separation, Form DD 214, revealed that he was awarded a 
National Defense Service Medal, a Vietnamese Service Medal, a 
Vietnamese Campaign Medal, and a Republic of Vietnam Cross of 
Gallantry.  No decorations, medals, badges, or commendations 
confirming the veteran's participation in combat were 
indicated.

Although the veteran's service personnel records show that 
from January 1969 to August 1970 he participated in 
"counterinsurgency operations" in the DaNang area, this 
does not affirmatively show that the veteran was involved in 
combat.  The term "engaged in combat with the enemy" as 
used in 38 U.S.C.A. § 1154, means more than having served in 
a theater of combat operations.  In order to be considered a 
combat veteran, the evidence must show that the veteran 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, as those terms encompass both 
combat and non-combat duties.  See VAOPGCPREC 12-99; 65 Fed. 
Reg. 6257 (2000).  The remainder of the veteran's service 
personnel records is negative for any indication that the 
veteran participated in combat with the enemy.

The only evidence of record that the veteran engaged in 
combat with the enemy is his own testimony.  As noted above, 
38 U.S.C.A. § 1154(b) does not require the Board to accept 
the veteran's assertion that he engaged in combat with the 
enemy.  Gaines, 11 Vet. App. at 359.  Weighing the veteran's 
statements against the negative evidence of record consisting 
of the veteran's service personnel records, including his 
military occupational specialty and his service decorations 
and medals, the Board finds that the veteran's testimony that 
he participated in combat against the enemy is not 
persuasive, and that the preponderance of the evidence is 
against a finding that the veteran engaged in combat.  
Accordingly, the Board finds that the veteran did not engage 
in combat with the enemy.  See VAOPGCPREC 12-99.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; 
Doran, 6 Vet. App. at 283.  In considering whether there is 
credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  

The Board is cognizant of the Court's holding in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  In 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court noted that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable from Pentecost because the evidence of record 
does not provide corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.  
Although Command Chronologies for the 5th Communication 
Battalion for January 1969 to July 1970 reveal that marines 
from this Battalion were occasionally temporarily assigned to 
"Hill 327" or to China Beach, the Command Chronologies do 
not reveal that the veteran or his unit was exposed to rocket 
attacks or an ammunition dump explosion at "Hill 327," or 
that the veteran or his unit was exposed to mortar attacks at 
the Marine Corps compound at China Beach.  In addition, the 
photographs submitted by the veteran in support of his claim 
also do not confirm the occurrence of his stressors.  At 
most, the photographs reveal that the photographer saw 
combat.  They do not confirm that the veteran or his unit was 
exposed to rocket attacks or an ammunition dump explosion or 
that they were exposed to mortar attacks.  Moreover, there is 
simply no evidence of record to confirm that the veteran 
performed grave registration or that his friend was killed.  
Indeed, as the veteran could not recall the unit that his 
deceased friend was assigned to, the information is too vague 
to warrant any attempt to confirm that stressor with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  
Accordingly, the Board finds that the veteran's alleged 
stressors have not been corroborated by credible supporting 
evidence.

The objective evidence of record does not show that the 
veteran engaged in combat with the enemy, and therefore his 
statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  
Although there is medical evidence of record relating the 
veteran's PTSD to his experiences in Vietnam, these opinions 
are based solely on the veteran's subjective statements and 
not on verified stressful events occurring in Vietnam.  
Accordingly, service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as discussed above, the 
preponderance of the evidence is against the veteran's claim 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


